FILED
                             NOT FOR PUBLICATION                            JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS RIVERA-RIVERA,                       No. 08-71076

               Petitioner,                       Agency No. A098-793-446

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Juan Carlos Rivera-Rivera, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for special rule cancellation

of removal under the Nicaraguan Adjustment and Central American Relief Act of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1997 (“NACARA”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing de

novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

we deny the petition for review.

      Rivera-Rivera’s contention is foreclosed by Barrios v. Holder, 581 F.3d 849,

858 (9th Cir. 2009) (holding that a minor who seeks relief as a derivative under

NACARA must personally satisfy the seven-year continuous physical presence

requirement).

      PETITION FOR REVIEW DENIED.




                                         2                                   08-71076